--------------------------------------------------------------------------------

Exhibit 10.10.1
 


FIRST AMENDMENT
TO
KNIGHT TRANSPORTATION, INC.
2003 STOCK OPTION PLAN




This First Amendment (the “Amendment”) to the Knight Transportation, Inc. 2003
Stock Option Plan (the “Plan”) shall be effective this 2nd day of March, 2005.


Recitals:


A.  The Board of Directors of Knight Transportation, Inc. (the “Company”)
established the Plan in 1994 to attract and retain its executives, directors and
key employees. The Company amended and restated the Plan effective as of
February 10, 1998. The Company amended and restated the Plan effective as of
June 1, 2003.
 
B.  The Board of Directors, has determined that it is in the best interests of
the Company to require that no stock options granted under the Plan shall have
an exercise price that is less than the fair market value of the optioned stock
on the date that the stock option is granted to ensure compliance with Section
409A of the Internal Revenue Code as amended by Section 885 of the American Jobs
Creation Act of 2004.
 
C.  The Board of Directors, has determined that it is in the best interests of
the Company to require that any disputes arising under the Plan shall be
resolved through arbitration proceedings located in Phoenix, Arizona.
 
D.  Pursuant to the authority granted in Section 8.16 of the Plan, the Board of
Directors, on behalf of the Company, adopts the following amendment to the Plan,
effective as of March 15, 2005:


Amendment:


1.   Section 5.3(b) of the Plan is hereby deleted and the following is
substituted therefore, and the following Section 5.3(c) is hereby added to the
Plan:


5.3(b)  The exercise price of an NSO, the purchase price under a Restricted
Stock Grant, or the exercise price of any Stock Option granted to a director
under Article 6 shall not be less than 100% of the fair market value of a share
of the Stock as of the date of grant. For purposes of this Plan, the fair market
value of a share of Stock shall equal the closing price of such stock on the
date of grant, as reported by the New York Stock Exchange (“NYSE”). If for any
reason the closing price is not available, then the fair market value of a share
of stock may be determined as the mean of the highest and lowest quoted selling
prices for such stock on the date preceding the date of grant, as reported by
the NYSE. If for any reason the Company’s Stock is not publicly traded on a
national securities market, or not listed on the NYSE, the Committee shall
evaluate all factors


--------------------------------------------------------------------------------



which the Committee believes are relevant in determining the fair market value
of a share of Stock and, the Committee, in good faith in exercising its business
judgment, shall establish the fair market value of the Stock as of the date an
option is granted.
 
5.3(c)  Options, once issued, shall not be repriced.


2.  Section 6.1 of the Plan is hereby deleted and the following is substituted
therefore:


6.1  Automatic Grant; Annual Compensation; Forfeiture. Any Independent Director
appointed to the Board after September 1, 1995, shall automatically receive an
NSO for 2,500 shares of the Company’s Stock; the exercise price of such option
shall be 100% of the fair market value of the Company’s stock as of that date.
In addition, for calendar years beginning after December 31, 2002, Independent
Directors will receive an NSO for 500 shares, as described in the next sentence,
for each calendar year an Independent Director is a Director. Such option grant
shall be made on June 1 of each calendar year, beginning on June 1, 2003, and
continuing on the same day of each year thereafter, for each person who is an
Independent Director on that date. In addition, each Independent Director who,
as of December 31, 2002, has served as an Independent Director for at least
three calendar years, shall also be entitled to an NSO grant of 1,000 shares for
service previously rendered to the Company; such option shall be issued on
June 1, 2003, and the exercise price shall be the fair market value of the
Company’s Stock as of that date, as provided in Section 5.3(b) above. Any NSO
granted to an Independent Director (other than the NSO grant for 1,000 shares
described in the preceding sentence) will be forfeited if the director resigns
within one year of the date of the grant of such NSO.


3.  Article 8 of the Plan is hereby amended and the following is added as
Section 8.21:


8.21  Arbitration of Disputes. The Federal Arbitration Act applies and governs
the arbitration provisions of the Plan. Any disputes between or among the
Company (including its subsidiaries, affiliates, or successors) and Participants
(collectively, the “Parties”) with respect to the terms of the Plan, including,
without limitation, the scope of this arbitration, shall be subject to
arbitration pursuant to the rules of the American Arbitration Association
governing commercial disputes. Arbitration shall occur in Phoenix, Arizona.
Judgment on any arbitration award may be entered in any court having
jurisdiction. A single arbitrator shall have the power to render a maximum award
of $300,000. If any person asserts a claim in excess of $300,000, any party to
the arbitration proceeding may request that the arbitration be heard by a panel
of three (3) arbitrators and, if so requested, the arbitration decision shall be
made by a majority of the three

-2-

--------------------------------------------------------------------------------



arbitrators. The Company shall pay the cost of arbitration, but if the Company
is the prevailing party in the arbitration, the Company shall have the right to
recover from the Participant all costs of arbitration. THE PARTIES SHALL
EXPRESSLY AGREE TO ARBITRATION AND WAIVE ANY RIGHT TO TRIAL BY JURY EITHER PARTY
MAY HAVE BY EXECUTING THE STOCK OPTION AGREEMENT. Nothing in the Plan or any
Stock Option Agreement between the Company and any Participant shall limit or
restrict any self-help remedy, including, without limitation, any right of
offset a Party may have. The Party prevailing in any arbitration shall be
entitled to payment of all legal fees and costs (including court costs), and all
costs of arbitration, regardless of whether such costs are recoverable under
applicable law.


4.  The foregoing First Amendment to the Plan was approved by the Company’s
Compensation Committee of the Board of Directors by Resolutions and Action Taken
Without a Meeting, as of March 2, 2005, to be effective from and after March 15,
2005.
 
5.  Except as amended by this Amendment, the Plan shall continue in full force
and effect as previously constituted and amended.


DATED this 3rd day of March, 2005.



   
KNIGHT TRANSPORTATION, INC., an Arizona corporation
       
By:
/s/ Kevin P. Knight
   
Kevin P. Knight,
Chief Executive Officer
       
By:
/s/ Timothy M. Kohl
   
Timothy M. Kohl,
Secretary







form10q.htm 

-3-

--------------------------------------------------------------------------------

 Back for Form 10-Q
[form10q.htm]